DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 is directed to “A collaborative signature system comprising at least one template and a remote server” in lines 1-4 which is not statutory because as defined in the specification, “at least one template” is data structure (please see para 0032) and “remote server” can be software only (please see computerlanguage.com) which are software.  Software by itself is not statutory. Therefore, the claimed system direct to software per se, which do not show the physical transformation. Therefore, the claimed "system" would amount to computer programs, a computer” in order to overcome the 101 rejection above.
Claims 2-11 are also rejected because despite the additional limitations recited therein, they are still directed towards software per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claims 1, 2, 5, 12, and 13 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Rung et al. (U.S. Patent Application Publication No. 2016/0057388 A1) hereinafter Rung.

Regarding Claims 1 and 12, Rung discloses a collaborative signature system (Fig. 2, the online conferencing transactional platform/system 210), comprising: 
at least one template stored in a database (Fig. 2, device 240/system 250), the at least one template representing a document (transactional document 250) that is to be signed (para 0027, The secure signature system 250 may contain transactional documents to be filled out and/or signed by one or more parties in collaboration with other parties) ; and 
a remote server executing program code (Fig. 2, interaction module 220) to deliver the at least one template to at least a first signee (Fig. 2, participants 260 and 
the remote server processing and displaying for the signees the signature of the first signee substantially simultaneously (para 0019, simultaneously allowing at least one other participant to enter information needed to fill out the document. This allows two or more participants to review a transactional document, discuss its contents, and fill-in any necessary fields within the document and para 0028, allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents and para 0035, displaying a shared transactional document 520 with multiple conference participants, allowing the participants to co-browse, discuss, and fill-out the shared transactional document 520), and 
the remote server processing and displaying for all signees the signature of the second and all subsequent signees substantially simultaneously (para 0019, simultaneously allowing at least one other participant to enter information needed to fill out the document. This allows two or more participants to review a transactional document, discuss its contents, and fill-in any necessary fields within the document and para 0028, allow multiple parties to co-browse these transactional documents, collaboratively fill in the fields, and sign the transactional documents and para 0035, displaying a shared transactional document 520 with multiple conference participants, 

Regarding Claim 2, Rung discloses the collaborative signature system of claim 1, wherein the signees sign the document at substantially the same time, whether or not the signatures are directly observed by other signees (para 0027-0028).

Regarding Claim 3, Rung discloses the collaborative signature system of claim 1, wherein the signees sign the document at different times, whether or not the signatures are directly observed by other signees (para 0027-0028).

Regarding Claim 4, Rung discloses the collaborative signature system of claim 1, wherein the process of each signee entering his or her signature is recorded and stored in a video format (para 0018 and 0040).

Regarding Claims 5 and 13, Rung discloses the collaborative signature system of claim 1, further comprising the remote server processing and displaying for all signees substantially simultaneously other entries to the document to be signed (para 0019 and 0028).

Regarding Claims 6 and 14, Rung discloses the collaborative signature system of claim 5, wherein the other entries include at least one checkbox, text input, date, list, or number entered by at least one of the signees ((para 0019 and 0028).

Regarding Claim 7, Rung discloses the collaborative signature system of claim 1, wherein the signatures of the signees are captured and displayed in real-time (para 0028).

Regarding Claim 8, Rung discloses the collaborative signature system of claim 1, wherein the input of text, numbers, dates, lists, or checkbox checks is captured and displayed in real-time (para 0028).

Regarding Claim 9, Rung discloses the collaborative signature system of claim 1, wherein the document to be signed is both viewable and editable by all logged in users regardless of status of the users as a signee until the document is signed (para 0028-0030).

Regarding Claims 10 and 19, Rung discloses the collaborative signature system of claim 1, wherein the signees are physically remote from one another (Fig. 2, elements 260 and 270).

Regarding Claims 11 and 19, Rung discloses the collaborative signature system of claim 1, wherein the signees are authenticated (para 0027).

Regarding Claim 15, Rung discloses the collaborative signature method of claim 12, further comprising a session started by a signee logging in, wherein the session is 

Regarding Claim 16, Rung discloses the collaborative signature method of claim 12, wherein a client is subscribed to subsequent changes to the document in real-time, such that the client is notified every time a field in the document changes, wherein the fields include all available field types for a templates the document is based on (para 0019 and 0028).

Regarding Claim 17, Rung discloses the collaborative signature method of claim 12, wherein the document to be signed, and signatures of the signees are viewable and/or editable by all logged in users regardless of status as a signee (para 0019 and 0038).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rung et al. (U.S. Patent Application Publication No. 2016/0057388 A1) hereinafter Rung in view of Follis (U.S. Application Publication No. 2016/0048696 A1) hereinafter Follis.

Regarding Claim 20, Rung discloses a collaborative signature method, comprising: 
starting a session when a user logs in (para 0038, The e-notary session 710 may provide remote signing of documents that need to be notarized via a secure signature system  and login email for verification of the signer end user’s identity), 
wherein sessions are instances of video and document sharing based around a single interchange between two or more individuals (para 0038, the online conference 510 may use a camera 740 from the signer end user 570 side to capture and upload an identifying image 750 or other file to the e-notary session 710), 
wherein sessions enable video recording and document sharing of preloaded templates in a collaborative environment with real-time editing according to a publisher/subscriber architecture (para 0019, simultaneously allowing at least one other participant to enter information needed to fill out the document. This allows two or more participants to review a transactional document, discuss its contents, and fill-in any necessary fields within the document and 0038, The e-notary session 710 may provide remote signing of documents that need to be notarized); 
subscribing a client viewing a document to subsequent changes to the document in real-time, such that the client is notified every time a user changes a field in the document, the fields including all available field types for a templates the document is 
when all changes are complete, merging the changes with the template (para 0040, the interaction module 220 may receive images of the complete and signed transactional document and notification from secure signature API 250 that the transactional document is complete), but does not explicitly disclose rendering a non-editable and encrypted electronically signed document including accepted changes to the document and at least one signature. However, Follis discloses rendering a non-editable and encrypted electronically signed document including accepted changes to the document and at least one signature (para 0068, apply a one-way cryptographic hash of the content 202 and the digital certificate such that the document 200 is digitally signed). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Rung to include rendering a non-editable and encrypted electronically signed document as taught by Follis in order to protect against tampering (Follis, para 0070).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rung as applied to claim 12 above, and further in view of Follis (U.S. Application Publication No.20160048696 A1) hereinafter Follis.

Regarding Claim 18, Rung discloses the collaborative signature method of claim 12, further comprising: merging changes input by one or more signee with the template (para 0040, the interaction module 220 may receive images of the complete and signed transactional document and notification from secure signature API 250 that the transactional document is complete), but does not explicitly disclose rendering a non-editable and encrypted electronically signed document including accepted changes to the document and at least one signature of the signees. However, Follis discloses rendering a non-editable and encrypted electronically signed document including accepted changes to the document and at least one signature of the signees (para 0068, apply a one-way cryptographic hash of the content 202 and the digital certificate such that the document 200 is digitally signed). Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to modify the teachings of Rung to include rendering a non-editable and encrypted electronically signed document as taught by Follis in order to protect against tampering (Follis, para 0070).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOTRAN N TO whose telephone number is (571)272-8156.  The examiner can normally be reached on M-F: 7-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOTRAN N. TO
Primary Examiner
Art Unit 2435



/BAOTRAN N TO/           Primary Examiner, Art Unit 2435